TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00664-CR




Renee Thompson, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
NO. D-1-DC-04-300061, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Appellant’s brief was originally due November 28, 2005.  The time for filing was
extended three times on counsel’s motion.  On February 1, 2006, in granting the third extension, this
Court ordered appellant’s attorney, Mr. Walter C. Prentice, to file a brief on appellant’s behalf no
later than February 27, 2006.  Counsel did not file a brief as ordered.
The appeal is abated.  The district court shall conduct a hearing to determine whether
appellant desires to prosecute this appeal and if so, whether appellant’s attorney, who was appointed
by the court, has abandoned the appeal.  See Tex. R. App. P. 38.8(b)(2).  The court shall make
appropriate findings and recommendations.  If necessary, the court shall appoint substitute counsel
who will effectively represent appellant.  A record from this hearing, including copies of all findings
and orders and a transcription of the court reporter’s notes, shall be forwarded to the Clerk of this
Court for filing as a supplemental record no later than April 17, 2006.  Rule 38.8(b)(3).
 
 
                                                __________________________________________
                                                Bea Ann Smith, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Filed:   March 22, 2006
Do Not Publish